Citation Nr: 0611360	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  04-40 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 28, 1978 to 
October 10, 1978 (a period of 75 days).  This case comes to 
the Board of Veterans' Appeals (Board) from a February 2004 
rating decision.


FINDING OF FACT

The veteran's seizure disorder was not present in service; 
was not objectively manifested for two decades after service; 
and is not otherwise shown to be related to service.


CONCLUSION OF LAW

The veteran's seizure disorder was not incurred in or 
aggravated during active military service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Claim for Service Connection

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1131, 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303 (d).  To 
establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Certain presumptions for specified chronic diseases including 
epilepsy are not applicable to this case as the veteran had 
less than 90 days of service.  38 C.F.R. § 3.303.  

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the positive evidence in favor of the claim is in 
relative balance with the weight of the negative evidence 
against the claim.  The appellant prevails in either of those 
two events.  However, if the weight of the evidence is 
against the appellant's claim, the claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

There is no question that the veteran currently has a seizure 
disorder: he was most recently assessed as having this 
condition at a VA outpatient visit in October 2003.  However, 
this alone does not meet the criteria for granting service 
connection.  Service medical records make no reference to any 
complaints or findings concerning a seizure disorder.  On an 
August 1978 dental health questionnaire, the veteran denied 
any history of convulsions or dizzy spells.  (The veteran was 
discharged in October 1978 due to substandard performance or 
an inability to adapt to military service).

The first impression of seizure is found on a VA outpatient 
examination report dated in January 2003 (over 24 years after 
separation).  The veteran has also not submitted any opinions 
from health care providers relating his current seizure 
disorder to his active duty.  To sum up, there is no evidence 
of any seizure disorder during service, for many years after 
service and there has been no evidence to show that the 
currently diagnosed seizure disorder is otherwise related to 
service.  

Apparently, the veteran believes that his seizures are 
somehow related to service, although he has never advanced 
any specific argument to support his claim.  Nevertheless, as 
a layman, the veteran is not competent to give a medical 
opinion as to diagnosis or etiology of his seizure disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As the 
preponderance of the evidence is against the claim for 
service connection for a seizure disorder, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  Duties to notify and assist

VA is required to notify the veteran of: 1) the information 
and evidence needed to substantiate and complete his claim; 
2) what part of that evidence he is responsible for 
providing; 3) what part of that evidence VA will attempt to 
obtain for him; and 4) the need to send the RO any additional 
evidence that pertains to his claim.  38 U.S.C.A. § 513(a); 
38 C.F.R. § 3.159.  In a letter sent in October 2003, VA 
informed the veteran of all four required elements.  VA 
satisfied its notice requirements by October 2003 and 
initially adjudicated the claim for service connection by its 
February 2004 rating decision.  

In an October 2003 letter, VA clearly advised the veteran of 
the first three elements.  He has never been explicitly asked 
to provide "any evidence in [his] possession that pertains" 
to his claim.  However, he has effectively been notified of 
the need to provide such evidence.  The October 2003 letter 
informed him that additional information or evidence was 
needed to support his claim and asked him to send the 
information or evidence to the RO.  In addition, a June 2004 
statement of the case contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes the language "any 
evidence in the claimant's possession."  Under these 
circumstances the veteran has been adequately informed of the 
need to submit relevant evidence in his possession.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's VA treatment records and service medical records, 
and the veteran has not indicated that there are any relevant 
records outstanding.  Furthermore, VA is not required to 
obtain an additional medical opinion in this case.  As 
detailed in the discussion above, there is no medical 
evidence which reflects a connection between the veteran's 
diagnosed seizure disorder and his active duty.  Because the 
evidence of record in this case does not satisfy subparagraph 
(C) of 38 C.F.R. § 3.159(c)(4), VA has no duty to seek a 
medical opinion regarding the claim for service connection 
for seizure disorder.   

The applicable duties to notify and assist have been 
substantially met by VA and there are no areas in which 
further development may be fruitful.  Therefore, the veteran 
is not prejudiced by the Board's adjudication of his claim


ORDER

Service connection for a seizure disorder is denied.



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


